﻿It is a pleasure for me to congratulate you. Sir, on your unanimous election as President of the General Assembly at its forty-second session. I note and appreciate that your country was one of the many countries that spoke to welcome Brunei Darussalam when it was admitted to the Organization in 1984. I am confident that with your wisdom and experience you will be able to guide this session to a successful conclusion. Our congratulations go also to your predecessor, the Foreign Minister of Bangladesh, on his excellent work as President of the General Assembly at its forty-first session.
To the Secretary-General my delegation would like to express its appreciation for his unceasing efforts, patience and devotion - qualities which are an example to us all.
Twelve months have passed since the last session of the General assembly.
There has been no improvement in the world situation, although a few events in the past year have given us some ray of hope for the future - hope for a better world, а more peaceful world.
The General Assembly declared 1986 the International Year of Peace. That near has ended with no sign of the conflict of the 1980s diminishing. For example, the senseless and appallingly bloody war between Iran and Iraq continues unabated. It is a source of great concern to their neighbours, and the escalating attacks by both sides on shipping in the Gulf can have very grave political consequences. It must now be apparent to both parties that this conflict can be resolved only by negotiation. Brunei Darussalam therefore welcomes Security Council resolution 598 (1987) . We also call upon both sides to co-operate with the Secretary-General and assist him by complying with the Council's call for an immediate cease-fire.
When discussing the political situation in the Middle East, we need to consider the wider issue of the Arab-Israel conflict. The main problem of this conflict remains the Palestine question. My delegation feels that an international conference, which has been proposed, would be useful in bringing all parties concerned to the negotiating table. However, the stand taken by some parties, notably Israel, has prevented any progress towards the convening of such a conference. In our view, the Palestine Liberation Organization (PLO) is the legitimate representative of the Palestinian people and it should therefore be at the conference to negotiate on their behalf.
In the African continent, the immediate problem is still the apartheid policy of South Africa. Numerous debates and resolutions adopted by the Assembly condemning this unjust and evil policy have been ignored by South Africa. My delegation is convinced that more concrete and effective actions must be taken. Pressure must be exerted on the Pretoria regime to change its policy, and it is the moral obligation of the international community to see that this policy is dismantled. Brunei Darussalam also denounced South Africa's continued occupation of Namibia. We call on South Africa to withdraw its troops from Namibia so that free elections can be conducted to determine the Territory's future.
In Afghanistan, the Afghan people are still being denied their inalienable rights. Foreign forces are still occupying their land, driving them from their homes to live as refugees in Iran and Pakistan. We urge the immediate implementation of the relevant resolutions of the United Nations and the withdrawal of foreign troops. We fully support the Secretary-General's efforts to resolve this conflict.
In our own region of South-East Asia, the problem of Kampuchea is still with us. The Vietnamese forces of occupation are now in their ninth year in Kampuchea. Meanwhile, the resistance fighters of the Coalition Government of Democratic Kampuchea, under the leadership of His Royal Highness Prince Norodom Sihanouk, continue their fight to free their land from foreign occupation. The overwhelming support given by the international community has strengthened their determination to continue their struggle and they have already made significant progress, not only in regaining their territory but also in winning the hearts and minds of the people.
Peace in South-East Asia can be achieved only if the Kampuchean problem is resolved. The Association of South-East Asian Nations (ASEAN) has put forward many proposals, the latest or which is the convening of a "cocktail party". It is our hope that this will encourage a process of dialogue that can open the way to negotiations on a solution to the problem of Kampuchea. Viet Nam, however, has chosen to reject that proposal. Viet Nam should realize that this problem can be resolved only by peaceful means. We urge Viet Nam to withdraw its forces from Kampuchea and work out a peace settlement within the framework of the eight-point proposal put forward by the Coalition Government of Democratic Kampuchea.
Turning to the situation in the Korean peninsula, my delegation welcomes the recent statement and initiatives of the Republic of Korea proposing a meeting of the Foreign Ministers of the Republic of Korea and the Democratic People's Republic of Korea. We believe that this will lead to а lessening of tension and further enhance the prospect of peace and stability in South-East Asia. We also wish to reiterate our support for the admission of the Republic of Korea as a Member of the United Nations, if it so desires, in conformity with the principle of universality of the United Nations.
I have highlighted some of the problems that confront us. There are many others. The most important of these, which continues to dominate the international political scene, is the question of the elimination of nuclear weapons. The world would be a better and safer place in which to live if those in possession of these highly dangerous weapons could agree to their elimination. There are already enough destructive weapons in this world without nuclear weapons. Brunei Darussalam therefore welcomes the agreement in principle on the elimination of medium-range nuclear weapons between the United States of America and the Soviet Union.
It is the role of the United Nations to promote international peace and security. Let us give the United Nations a chance to succeed. Let us all express our political commitment to the United Nations by continuing to give it the financial support it needs to maintain its operations and by honouring the resolutions adopted by the General Assembly. If we have the will and determination to create a peaceful world, I am sure that we shall be successful. The price of failure is too great for all of us. 
